Exhibit 10.3

 



SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Settlement and Mutual Release Agreement (“Agreement”) is made and entered
into effective as of May 11, 2017, by and between James Beckmann (“Beckmann”),
Image Quest Worldwide, Inc. (“Image Quest”) and Premier Exhibitions, Inc.
(“Premier”) (each referred to herein individually as a “Party” and collectively
as “the Parties”).

 

A.                 WHEREAS, the Parties are parties to Litigation, captioned as
Premier Exhibitions, Inc. v. James Beckmann and Image Quest Wordwide, Inc Case
No. A-14-711290-C, in the District Court, Clark County Nevada (the “Lawsuit”),
and

 

B.                 WHEREAS, Beckmann is a signatory to a personal guarantee in
which he guaranteed certain obligations of Image Quest under a sublease entered
into between Image Quest and Premier, dated July 19, 2010 (the “Guarantee” and
the “Sublease” respectively); and

 

C.                 WHEREAS, Beckmann and Image Quest filed proofs of claim (the
“Bankruptcy Claims”) against Premier and/or its affiliated debtor RMS Titanic,
Inc. in Premier’s jointly administered Chapter 11 Bankruptcy Case pending in the
United States Bankruptcy Court for the Middle District of Florida, Jacksonville
Division (the “Bankruptcy Court”); and

 

D.                 WHEREAS, the Parties, in order to avoid further expense, wish
to resolve all disputes between them and each Party denies any liability.

 

NOW, THEREFORE, for good and valuable consideration, the Parties to this
Agreement hereby agree to settle all actual and potential claims pursuant to the
following terms and conditions:

 

1.                  Settlement Disbursement. Neither Party shall pay to the
other any compensation.

 

2.                  Approval of Bankruptcy Court. Each of the Parties
acknowledges that this Settlement Agreement is contingent upon approval by the
Bankruptcy Court of this Settlement and Release Agreement. Within five (5)
business days of the execution of this Agreement, Premier will move the
Bankruptcy Court to approve this Agreement. In the event the Bankruptcy refuses
to approve this Agreement, this Agreement shall be void ab initio, and shall
have no force and effect.

 

 

 



3.                  Dismissal of Lawsuit. Within five (5) business days of the
approval by the Bankruptcy Court, (i) the Parties shall jointly stipulate to
dismiss the Lawsuit with prejudice with each Party to bear its own attorneys’
fees and costs, such dismissal with prejudice shall include all claims of
Premier and all counterclaims of Image Quest and Beckmann, and (ii) Beckmann and
Image Quest shall withdraw or dismiss with prejudice all of the Bankruptcy
Claims.

 

4.                  Release and Termination of Guarantee and Sublease. Upon the
Bankruptcy Court’s approval of this Agreement, the Guarantee and Sublease shall
be terminated and Premier hereby releases Beckmann from all claims arising under
the Guarantee and Image Quest from all claims arising under the Sublease.

 

5.                  Mutual Releases. The Parties do hereby release, quit and
forever discharge each other and all of their respective past and current
officers, directors, owners, shareholders, associates, members, partners,
employees, agents, independent contractors, joint venturers, parents,
subsidiaries, predecessors, successors, affiliates, assigns, insurers, agents,
representatives, attorneys, and any and all persons acting by, through, under,
or in concert with them (the “Releasees”), of and from any and all manner of
action or actions, cause or causes of action, proceeding or proceedings, in law
or equity, arising at common law, by contract, by statute or otherwise, and any
and all suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages (including, without limitation any claims for actual or
consequential, past, present or future damages), losses, costs, or expenses, of
any nature whatsoever, known or unknown, disclosed or undisclosed, suspected or
unsuspected, fixed or contingent, that the Parties ever had, now have or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause or thing whatsoever from the beginning of the world to the date of this
release, including any matter cause or thing arising from or related to the
Lawsuit, the Bankruptcy Claims, the Guarantee, the Sublease, or those matters
raised or which could have been raised in the Lawsuit, in the Bankruptcy Claims
or in the Bankruptcy Court.

 

 

 



6.                  Express Warranty. The Parties expressly warrant and
represent that they have the authority to enter into this Agreement and have not
assigned or transferred to anyone else any right, title, interest or claim that
they have or may have against one another.

 

7.                  Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements or representations,
written or oral, among the Parties or their representatives concerning the
subject matter of this Agreement. This Agreement may not be modified or amended
in any way except in writing signed by the authorized representative of each
Party; no other act, documents, usage, or custom shall be deemed to amend or
modify this Agreement.

 

8.                  Successors. This Agreement inures to the benefit of and is
binding on the personal representatives, heirs, beneficiaries, legatees,
devisees, successors and assigns of the Parties.

 

9.                  Joint Drafting. The Parties hereto acknowledge that each has
cooperated in the drafting and preparation of this Agreement and has been
advised by their respective attorneys regarding the terms, effects and
consequences of this Agreement. Accordingly, the Parties agree that in any
construction to be made of this Agreement, this Agreement shall not be construed
as having been drafted solely by or on behalf of any one or more of the Parties
hereto.

 

10.              Severability. If any of the provisions of this Agreement or any
portions thereof are held by a court of competent jurisdiction to be
unenforceable or invalid, then the remaining portions of any such provision or
remaining provisions of this Agreement shall be deemed valid and enforceable.

 

11.              Attorneys’ Fees and Costs. The Parties agree that each shall
bear their own respective attorneys’ fees and costs in connection with the
preparation of this Agreement and in the prosecution and defense of the Lawsuit.

 

12.              Enforcement of Agreement. If any Party to this Agreement
commences a proceeding to enforce its rights hereunder, the prevailing party
shall be entitled to recover its costs and expenses, including attorneys’ fees
and expenses, if any, reasonably incurred in connection with such proceeding.

 

 

 



13.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all such counterparts shall
together constitute a single agreement. A facsimile, photostatic or electronic
(e.g., PDF format) copy of this Agreement as executed shall be deemed an
original.

 

14.              Binding Effect. This Agreement shall bind, and inure to the
benefit of, the respective subsidiaries, parents and affiliated corporations,
and successors and assigns of the Parties hereto.

 

15.              Notices. Any notice required hereunder shall be in writing and
shall be sufficiently given if delivered or sent by reputable overnight courier,
hand delivered by messenger service, or sent by certified mail return receipt
requested (in each case with evidence of receipt), addressed to the Address for
Notice under each party’s signature below.

 

 

 



IN WITNESS WHEREOF, the Parties have executed this Settlement and Mutual Release
Agreement.

 

IMAGE QUEST WORLDWIDE, INC.   PREMIER EXHIBITIONS, INC.           By: /s/James
Beckmann   By: /s/Jerome Henshall James Beckmann   Jerome S. Henshall Title: CEO
  Chief Financial Officer       Address for Notice:   Address for Notice:      
c/o Jennifer Brastor   3045 Kingston Court, Suite I Maylor & Brastor   Peachtree
Corners, GA 30071 1050 Indigo Dr., Suite 200       Las Vegas, NV 89145          
            JAMES BECKMANN               By: /s/James Beckmann                  
    Address for Notice:               c/o Jennifer Brastor       Maylor &
Brastor       1050 Indigo Dr., Suite 200       Las Vegas, NV 89145      

 

 



--------------------------------------------------------------------------------

